DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a final office action in response to the amendments filed 05/31/2022. Amendments received on 05/31/2022 have been entered. As per applicant claim 27 is cancelled and claim 46 is newly added claim. Accordingly claims 26 and 28-46 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30, 31 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claims 30, 31 and 46 limitation “wherein the tag information is configured to control an X-ray device to determine if the image plate is correctly positioned relative to an object for examination, and to interrupt an imaging procedure if the image plate is incorrectly positioned” does not have support in the original filed specification. Based on the specification (page 12, lines 20-25), “… reading means 102f… read… from an… tag, position information for the image plate with respect to the anatomy of the object examined” and that information is required to determine if the image plate is incorrectly positioned relative to an anatomy of an object for examination and not the object itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 26, 28, 33, 35-38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593).
As of claim 26, Crucs discloses a system for dental X-ray imaging comprising: 
an intra oral imaging plate (via a scannable image medium; see fig. 6; also see paragraph [0023]); 
a tag configured to have tag information remotely read from the tag or configured to have tag information written to the tag, the tag attached directly to the image plate (via tag 610 attached directly to the scannable image medium; see paragraph [0029]); and 
wherein the tag information is configured to control a portion of the system adapted to perform at least one operation controlled by the tag information (via reading the tag’s identifier and transmitting image read from the scannable image medium to an image display device 260A within an operatory 210 associated with the read identifier; see paragraph [0036]).  
Crucs discloses that the tag is attached to the image plate however it does not explicitly disclose that the tag is further configured to have tag information remotely written to the tag.
Ivo discloses a method and apparatus for associating patient and exposure related data with a radiation image, wherein an X-ray device produces an X-ray image on an image plate (see paragraphs [0031] and [0035]). Ivo further discloses that the X-ray device comprises a reader writer (see paragraph [0036]) to write information about the condition of the image plate (via patient identification data and actual exposure data; see paragraph [0036]-[0037]).
From the teaching of Ivo it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Haug to include the functionality of using an X-ray device to write information about the image plate as taught by Ivo so that erroneous identification or erroneous association of data and images are eliminated (see paragraph [0037]).
As of claim 28, Crucs discloses that the system performs an operation based upon the tag information remotely read from the tag (via reading the tag’s identifier and transmitting image read from the scannable image medium to an image display device 260A within an operatory 210 associated with the read identifier; see paragraph [0036]).  

As of claim 33, Crucs discloses an X-ray device configured for intra oral imaging (see paragraph [0023]).
Ivo further discloses that the X-ray device comprises a reader writer (see paragraph [0036]) to write information about the condition of the image plate (via patient identification data and actual exposure data; see paragraph [0036]-[0037]).
As of claim 35, Ivo discloses that the tag information remotely written to the tag is an indication that the image plate contains image information (Ivo discloses that the data from the tag indicates that status of the cassette (containing the image plate) erase or non-erased, hence information written to the tag is an indication that the image plate contains image information; see paragraphs [0032]-[0033]).
As of claim 36, Ivo discloses that the indication that the image plate contains image information is written to the tag during the imaging operation (via writing data to the tag during imaging operation; see paragraph [0035]).
As of claim 37, Ivo discloses that the arrangement is adapted to read the image information from the tag during the imaging operation and if the tag includes the indication that the image plate contains image information, the arrangement produces an indication that the image plate already contains information (via checking if image plate is erased or non-erased and disabling exposure of a non-erased).  
As of claim 38, combination of Crucs and Ivo discloses the tag information is remotely written to the tag and the tag information is remotely read from the tag using short-range radio technology (via using radio frequency tags).
As of claim 43, Ivo discloses that the tag information is information about the condition of the image plate (via writing exposure, erases or non-erased, data on the tag; see paragraph [0032] and [0035]).
Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593) and further in view of Crucs (US Pub 2008/0019579; referred to as Crucs579).
As of claim 32, combination of Crucs and Ivo discloses all the limitations of the claimed invention as mentioned in claim 26 above, Ivo further discloses that the information is written to the tag during an imaging operation (see paragraph [0035]). Ivo further discloses that the information written to the tag comprises patient’s name, examination type, sub-examination type, exposure settings (see paragraph [0028]), however it does not explicitly disclose that the tag comprises information relating to the position of the image plate during an image operation.
Crucs579 discloses a system for intro-oral imaging wherien an intra-oral digital imaging sensor is placed within the mouth of the patient adjacent to at least one tooth within the mouth that is to be imaged using the intra-oral sensor. Spatial location information is automatically generated such that the spatial location information defines how the intra-oral sensor is placed with respect to the spatial frame-of-reference. A digital image of the at least one tooth is acquired using the intra-oral sensor and the spatial location information is automatically associated with the acquired digital image (see abstract).
So it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the function of writing position information in the tag as well because that would merely involve the same approach as taught in Ivo for writing information during the imaging operation.
Examiner would like point out, that content of the information stored in the tag, namely that the information is related to an anatomy of the patient's mouth, other image plates, x-ray device, information about handling the image plate, condition of the plate, recited in the specification, is non-functional descriptive material that does not functionally distinguish over the relied-upon RF tag information in the cited art, because that merely involves storing more data in the tag.
As of claim 34, combination of Crucs, Ivo and Crucs579 discloses wherein the information written to the tag comprises information relating to the position of the image plate during an imaging operation and the x-ray device comprises a computer (identification station; see Ivo paragraph [0028]) that receives a user input of a position of the image plate during the imaging operation and the x-ray device operates to write the received user input of the position of the image plate to the tag during the imaging operation (see rejection of claim 32 above).  
Claim 29, 39-42, 44 and 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crucs et al. (US Pub 2009/0212107) in view of in view of Ivo (US Pub 2005/0236593) and further in view of Haug et al. (US Pub 2005/0134936).
As of claim 29, Crucs discloses all the limitations of the claimed invention as mentioned in claim 26 above, however it does not explicitly disclose that the tag information is configured to control a display device to visually present the tag information stored in the tag.  
	Haug discloses an image plate 1 and a tag 3 attached to the image plate 1 (see fig. 1; see paragraph [0043]). Haug further discloses that the tag information is read from the tag and displayed on a monitor 31 (see paragraphs [0136] and [0139[).
	From the teaching of Haug it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the function of a display device to present the tag information as taught by Haug in order to be viewed by a physician/technician. 
As of claims 39-40, combination of Crucs and Ivo discloses all the limitations of the claimed invention as mentioned in claim 31 above, Crucs further discloses a reading device for reading image information contained in the image plate (via scanning apparatus 250, see fig. 1; also see paragraph [0024]), however it does not explicitly disclose that the reading device further operable to evaluate a condition of the image plate and to write information about the condition of the image plate in the tag as tag information.  
Haug discloses an image plate 1 and a tag 3 attached to the image plate 1 (see fig. 1; see paragraph [0043]). Haug discloses a reading device (via read-out device 20) operable to evaluate a condition of the image plate and to write information about the condition of the image plate in the tag as tag information (via writing of data of the state data group IPS relating to the current processing status of the image plate 1 into the memory M: "image plate read" or "image plate erased."; see paragraph [0134]).
From the teaching of Haug it would have been obvious to one having ordinary skill in the art at the time the invention was made to write information about the condition of the image plate as taught by Haug in order to indicate that the image plate has been read or erased.
  	As of claim 41, Ivo discloses that the tag information in the tag comprises exposure information indicating that the image plate contains image information (see paragraph [0032]; prior to exposure feedback is provided from the cassette to the identification station on the status of the cassette: erased or non-erased), whereby the arrangement is configured, based on the reading of said exposure information, to activate the reading device (see paragraph [0034], Next the source of radiation is activated in accordance with the settings entered in the identification station and the photo-stimulable phosphor screen is exposed to a radiation image of a body part of the patient). 
As of claim 42, Crucs discloses the tag information in the tag is configured to control the operation of the reading device to deliver image information from the image plate to a location based upon the tag information (via scanning apparatus 250 reading the image data from the scannable image medium 120A, reading the identifier of the tag and transmitting the read image to an image display device 260A; see fig. 2; also see paragraph [0036]).  Even though Crucs does not explicitly disclose that the location in a model representing the anatomy of a patient, Crucs discloses that it is a common practice in a dental office to capture images of the inside of teeth and surrounding anatomy, so it would have been obvious to one having ordinary skill in the art that the scanned images are stored in a database where patients other scanned images are stored.
	As of claim 44, combination of Crucs, Ivo and Haug discloses all the limitations of the claimed invention as mentioned in claim 43 above, even though it does not explicitly states infectious disease, Ivo discloses that the data stored in the tag is exposure-related data such as patient’s name, examination type, sub-examination type, exposure settings (see paragraphs [0028]-[0029] and [0035]). Haug further discloses that the data regarding the patient, IDP, is stored in the tag wherien the data comprises patient’s name, date of birth, gender (see paragraph [0108]). So it would have been obvious to one having ordinary skill in the art that in medical field, the patient records indicate whether a patient has an infectious disease and that information could be written in the tag in the same manner as other information is written.
	As of claim 45, Haug further disclose that the data stored on the tag indicates that the image plate is faulty (via IPS data comprising number of image plate cycles in which the image plate 1 is bent during the read-out procedure. This number is a measure of the level of wear and tear and/or damage of an image plate 1; see paragraphs [0081] and [0084]).
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Claim 26 is amended to incorporate subject matter of claim 31 which was rejected based on the combination of Crucs107 and Ivo. Applicant argues that it would not be obvious to modify the RFID tag of Crucs107 with the writeable tag of Ivo. The Examiner respectfully disagrees.
In response to applicant's argument that regarding the combination of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Crucs 107 discloses an RFID tag. Ivo further discloses that the RFID tags are configured to have information written to the tag. The Examiner did not propose substituting Ivo’s RFID tags into Crucs 107 system, he instead proposed that Crucs system could be modified to use writable RFID tags as taught by Ivo. In other words, modifying a RFID of Crucs to be a writeable tag would lead to the predictable result of allowing a reader to write information into the tag.
As of claim 30, applicant cites paragraph [0065]-[0068] to point out that specification has support of the limitation ““wherein the tag information is configured to control an X-ray device to determine if the image plate is correctly positioned relative to an object for examination”. The Examiner respectfully disagrees. Paragraphs [0065]-[0068] disclose an embodiment where the direction of the image plate is determined during imaging operation. However, these paragraphs disclose use of two RFID identifiers of using a RF radiation absorption material on one side of the tag to determine if the plate is in the right or wrong way.
As of claim 41, applicant argues that the Ivo doesn’t disclose wherein the tag information in the tag comprises exposure information indicating that the image plate contains image information, wherien the system is configured, based on the reading of said exposure information, to activate the reading device. The Examiner respectfully disagrees.
Ivo discloses that an RF tag is attached to the cassette and data pertaining to the patient and exposure settings are stored on the tag (see paragraphs [028] and [0037]). Ivo discloses that the feedback is provided from the cassette to the identification station on the status of the cassette: erased or non-erased (paragraph [0032]). In the next paragraph Ivo discloses that it is possible to make the subsequent work flow (which includes reading) dependent on the communicated status. So it would have been obvious to one having ordinary skill in the art that during the any imaging operation, tag on the image plate can be read first to determine if the plate contains imagin information and then start the exposure or reading operation.
As o claim 34, Examiner didn’t cite paragraph [0028] of Crucs ‘579, rather paragraph [0028] of Ivo to indicate “a computer” (identification station). With respect to the limitation of information written to the tag comprising information relating to the position of the image plate during an imaging operation, Examiner indicated Ivo further discloses that the information is written to the tag during an imaging operation (see paragraph [0035]). Ivo further discloses that the information written to the tag comprises patient’s name, examination type, sub-examination type, exposure settings (see paragraph [0028]), however it does not explicitly disclose that the tag comprises information relating to the position of the image plate during an image operation.
Crucs579 discloses a system for intro-oral imaging wherien an intra-oral digital imaging sensor is placed within the mouth of the patient adjacent to at least one tooth within the mouth that is to be imaged using the intra-oral sensor. Spatial location information is automatically generated such that the spatial location information defines how the intra-oral sensor is placed with respect to the spatial frame-of-reference. A digital image of the at least one tooth is acquired using the intra-oral sensor and the spatial location information is automatically associated with the acquired digital image (see abstract).
So it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the function of writing position information in the tag as well because that would merely involve the same approach as taught in Ivo for writing information during the imaging operation.
Examiner would like point out, that content of the information stored in the tag, namely that the information is related to an anatomy of the patient's mouth, other image plates, x-ray device, information about handling the image plate, condition of the plate, recited in the specification, is non-functional descriptive material that does not functionally distinguish over the relied-upon RF tag information in the cited art, because that merely involves storing more data in the tag.
(Note: Buytaert (US 6,271,536) discloses the use of a computer 1 to write image plate position information during imaging operation (cassette orientation; see fig. 3) in the RFID tag (see col. 6, lines 20-24 and col. 7, lines 26-30. Buytaert is not used to reject the claims but to support the Examiner’s assertion).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683